                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 TABITHA RYAN SNOW,

                             Plaintiff,
        v.                                                       OPINION and ORDER

 NANCY BERRYHILL,                                                     18-cv-273-jdp
 Acting Commissioner, Social Security Administration,

                             Defendant.


       Plaintiff Tabitha Ryan Snow seeks judicial review of a final decision of defendant Nancy

Berryhill, Acting Commissioner of Social Security, finding her not disabled under the Social

Security Act. The administrative law judge found that Snow had several severe impairments,

but ultimately concluded that Snow retained the residual functional capacity to perform light

work with some additional restrictions. The ALJ found the Snow could meet the demands of a

significant number of jobs in the economy and denied her application for benefits.

       On appeal, Snow contends that the ALJ made two errors that require remand: (1) failing

to give proper weight to the opinions of two of Snow’s treating physicians; and (2) failing to

fully account for Snow’s moderate limitations in concentration, persistence, and pace in Snow’s

residual functional capacity (RFC). The case is scheduled for oral argument on December 6,

2018, but the court concludes that no oral argument is needed in light of the relatively

straightforward nature of the issues. The court concludes that the ALJ did not err in weighing

the opinions of Snow’s treating physicians. But the RFC did not reflect Snow’s acknowledged

moderate limitations in her ability to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances. The court will remand the case for

further proceedings.
                                          BACKGROUND

          Snow applied for social security benefits on April 1, 2014, alleging disability beginning

on January 21, 2007. Her claim was denied both initially and upon reconsideration, so she

filed a written request for a hearing, which was held before ALJ Debra Meachum on December

1, 2016. Just before the hearing, Snow amended the onset of disability date to April 1, 2014,

R. 345,1 which meant the Snow would be eligible, if at all, only for supplemental security

income under Title XVI.

          The ALJ found that Snow suffered from the following severe impairments: degenerative

disc disease; back disorders; obesity; knee joint dysfunction; an affective disorder; anxiety; and

a personality disorder.

          In determining Snow’s RFC, the ALJ considered the following evidence: Snow’s

testimony; Snow’s self-prepared function reports; medical opinions of three treating physicians,

two state agency medical consultants, and two state agency psychological consultants; a third-

party witness statement from Snow’s friend; and Snow’s global assessment of functioning

(GAF) score of 51–60. The ALJ largely discredited Snow’s own reports of her limitations as not

fully consistent with the evidence of record. The ALJ did not extensively cite Snow’s medical

records. The ALJ gave partial weight to one of Snow’s treating physicians, Dr. Johnson. But

Johnson’s opinion was given in 2013, before the amended onset date, so it does not appear to

have mattered to the ALJ’s decision. The ALJ gave the other two treating source opinions little

weight because they were “not consistent with and supported by the substantial medical

evidence” in the record and opined on issues reserved to the Social Security Administration.




1
    Record cites are to the administrative transcript, located at Dkt. 7.


                                                  2
R. 27. The ALJ gave the remaining state agency opinions (and the GAF score) at least partial

weight because she found them largely “consistent with and supported by substantial medical

evidence.” R. 26–27. The opinions of the two state agency psychological consultants are

particularly significant to the issues raised on appeal.

         The ALJ determined that Snow had the ability to perform light work with the following

additional restrictions:

                Occasional climbing, balancing, stooping, kneeling, crouching,
                and crawling;

                Unskilled work involving simple, routine, and repetitive tasks,
                with no fast-paced production line or tandem tasks and only
                occasional changes in the work setting;

                Occasional interaction with supervisors, co-workers, and the
                public;

                Can maintain concentration, persistence, and pace for no more
                than two hours at a time before needing a 10–15 minute break.

R. 24.

         Based on the testimony of a vocational expert (VE), the ALJ found that Snow could not

return to her past work as a certified nursing assistant. Within the RFC above, Snow could

perform the jobs of an office helper, packager, and sorter. Those jobs are available in significant

numbers, and thus Snow was not disabled.



                                           ANALYSIS

         The court reviews the final decision of an ALJ “to determine whether it applies the

correct legal standard and is supported by substantial evidence.” Summers v. Berryhill, 864 F.3d

523, 526 (7th Cir. 2017). Substantial evidence means “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Stephens v. Berryhill, 888 F.3d 323,


                                                 3
327 (7th Cir. 2018). The court reviews the record as a whole, but it cannot reconsider facts,

weigh the evidence, decide questions of credibility, or otherwise substitute its own judgment

for that of the ALJ. Id.

A. Treating source medical opinions

       Snow contends that the ALJ erred by according only little weight to the opinions of her

treating physicians, Drs. Freier and Chaney. But Snow has made no showing that those

opinions support any greater RFC restrictions than the ones the ALJ ultimately found.

       The opinions offered by Freier and Chaney are conclusory and short. Freier’s opinion

lists Snow’s several psychological diagnoses and states that she is in treatment. R. 1829. But

Freier does not cite any specific functional limitation, only offering the conclusion that Snow

is disabled. Id. (“Given the severity of her symptoms, her ability to work is affected and she is

disabled by these conditions.”). Chaney’s opinion is similarly conclusory. It states only that

Snow is “disabled for an indeterminate period of time due to low back pain, r[ight] let sciatica,

and [sacroiliac] joint pain.” R. 1837.

       The ALJ accorded these opinions little weight for two reasons. First, the ALJ deemed

them “not consistent with and supported by the substantial medical evidence.” Second, the

conclusion that Snow was disabled is a finding reserved to the Social Security Administration.

See 20 C.F.R. 404.1527(d)(1), 20 C.F.R. § 416.927(d)(1). Snow contends that these are not

good reasons for discounting treating source opinions, which are afforded presumptively greater

weight under 20 C.F.R. § 404.1527(c)(2).

       The ALJ’s explanation for giving Freier’s and Chaney’s opinions only little weight is

itself conclusory. The ALJ does not point to any inconsistency between these opinions and the

evidence. But the ALJ was right to disregard the ultimate conclusion: under the regulations


                                               4
applicable to Snow, opinions about whether a claimant is disabled are reserved to the

Commissioner. See 20 C.F.R. § 416.927(d) (applicable to claims filed before March 27, 2017).

       But Snow cannot show that crediting these two highly conclusory opinions would

support a finding of disability. Stripped of the conclusion that Snow was disabled, these two

treating source opinions are nothing but a list of impairments. The ALJ found that Snow had

seven severe impairments, R. 22, and her list includes or closely tracks those mentioned by

Freier and Chaney. Snow cannot show that Freier’s and Chaney’s opinions would support any

additional impairment or limitation beyond those already found by the ALJ. So any error in

evaluating the conclusory opinions of Freier and Chaney was harmless.

B. RFC deficiencies

       Snow contends that the ALJ’s assessment of Snow’s RFC is flawed because it did not

fully capture the state agency psychologists’ findings that Snow had moderate limitations in

CPP.

       The ALJ’s assessment of Snow’s mental limitations is superficial. At step three, the ALJ

very briefly discusses Snow’s own function reports. R. 23 (discussing R. 286–90; R. 291–300;

R. 308–13). It is hard to tell what the ALJ drew from these reports, or how the ALJ concluded

that Snow suffered from moderate limitations in interacting with others and in CPP. But

reading the ALJ’s decision as a whole makes it clear that the ALJ relied nearly exclusively on

the opinions of two state agency psychologists, Dr. Beth Jennings and Dr. Russell Phillips. The

RFC, more or less, repackages the agency consultants’ findings.

       Snow contends that the ALJ should not have relied on the agency consultants. Dkt. 13,

at 30–32. Snow is right that the ALJ is confusing about what weight she is giving the agency

psychological consultants: in one paragraph the ALJ says she is giving them “partial weight,”


                                              5
and also “significant weight.” But the only substantive reason that Snow gives for why the ALJ

should not have relied on the agency consultants is that the ALJ should have credited the

opinions of Snow’s treating providers instead. Id., at 31–32. But those opinions are merely

conclusory, as discussed above.2

       But if the ALJ gives full credit to the agency psychological consultants, then the ALJ

would have to fully account for the limitations they find. “As a general rule, both the

hypothetical posed to the VE and the ALJ’s RFC assessment must incorporate all of the

claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th

Cir. 2014). These include all deficiencies in a claimant’s ability to maintain concentration,

persistence, or pace. Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009).

       In the initial consultative mental evaluation, Dr. Jennings indicated on section I of the

Mental RFC Assessment form—the worksheet portion of the form—that Snow was moderately

limited in three of the eight categories of limitations in sustained concentration and persistence:

(1) her ability to maintain attention and concentration for extended periods; (2) her ability to

perform activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances; and (3) her ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods. In the narrative explanation that

followed, Jennings explained that “moderate impairment in the above areas were evident on




2
  The ALJ’s decision has another contradiction. It says both that Snow has mild limitations in
adaptation, R. 23, and that she has moderate limitations in adaptation, R. 27. Snow does not
press this issue, and the ALJ seems to have accounted for moderate limitations in adaptation,
so the error would be harmless. Still, these inconsistencies make the ALJ’s decision appear
sloppy as well as superficial.


                                                6
review of [claimant’s mental status exams], therapy appointments and [activities of daily life],”

R. 155, and that Snow “is perhaps moderately impaired in stress tolerance, concentration,

persistence and pace and in getting along with supervisors and coworkers.” R. 157.

       On reconsideration, Dr. Phillips completed the same form and indicated the same

moderate limitations in the worksheet portion. In the narrative portions, he explained that

“[t]he claimant can maintain attention for two hours at a time and persist at simple tasks over

eight- and forty-hour periods with normal supervision.” R. 120. He also opined that,

“[c]onsidering her mental impairments only, the claimant remains able to persist at simple

tasks over time under ordinary conditions.” R. 121.

       In her decision, the ALJ explicitly linked her mental RFC determination to the findings

by these two consultants. She stated that “[c]onsidering the claimant’s moderate limitations in

concentration, persistence, or maintaining pace, [she] limited the claimant to unskilled work

involving simple, routine, and repetitive tasks, no fast-paced production line or tandem tasks,

with breaks every two hours.” R. 27.

       Both agency psychologists found three CPP-related limitations. Snow argues that the

ALJ failed to account for all three of them in the RFC.

       As to the first and third CPP limitations, Snow is incorrect. The ALJ included

restrictions in the RFC that logically correspond to Snow’s moderate limitations in maintaining

concentration (the first CPP limitation) and working without interruptions and maintaining a

consistent pace (the third CPP limitation). Those are the RFC restrictions limiting Snow to

unskilled work involving simple, routine, and repetitive tasks, with no fast-paced production

line work and breaks every two hours. The ALJ’s analysis is conclusory and does not explicitly

set out how each element of the RFC is specifically responsive to Snow’s functional limitations.


                                               7
But Snow does not explain how or why the restrictions in the RFC are insufficient to manage

those moderate limitations. To warrant remand, a claimant must, at minimum, “identify

medical evidence that would justify further restrictions.” Loveless v. Colvin, 810 F.3d 502, 508

(7th Cir. 2016).

       But Snow is right about the second limitation: Snow’s moderately limited ability to

perform activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances. The ALJ does not explain how the RFC addresses this specific functional

limitation. The RFC gives Snow a break every two hours, but it does nothing to address

limitations on being punctual, having regular attendance, and working within a schedule.

       The Commissioner argues that the ALJ did not have to specifically address each of the

moderate findings on the Mental RFC Forms because the narrative portions of the state agency

psychologists’ opinions adequately encapsulated and translated the worksheet observations.

Under this theory, Phillips’s finding in the narrative section that Snow “remains able to persist

at simple tasks over time under ordinary conditions” adequately translated his worksheet

observation that Snow was moderately limited in her ability to “perform activities within a

schedule, maintain regular attendance, and be punctual within customary tolerances.” R. 121,

120. The court is not persuaded. Rather than translating and encapsulating the worksheet

finding about schedule, punctuality, and attendance, Phillips’s narrative simply ignores it

without explanation.3




3
  As for Jennings’s opinion, her narrative explanation that Snow “is perhaps moderately
impaired in stress tolerance, concentration, persistence and pace and in getting along with
supervisors and coworkers” simply restates the earlier worksheet findings at a higher level of
generality. So Jennings’s narrative explanation is not a helpful translation of her worksheet
findings either.


                                               8
       The Commissioner cites cases in which the court of appeals has deemed agency

consultants’ narrative observations sufficient to translate their worksheet observations. The

principle is a sound one: sometimes a narrative explanation adequately addresses and explains

a worksheet finding. But the cases cites by the Commissioner are distinguishable. In Capman

v. Colvin, for instance, the court found that an agency psychologist’s worksheet finding that the

claimant was moderately limited in his ability to complete a day or week of work without

interruption was not inconsistent with (and was therefore adequately translated by) his

assessment in the narrative section that the claimant could adequately manage the stress of

unskilled tasks. 617 Fed. App’x 575, 579 (7th Cir. 2015). The root of Capman’s CPP

limitations was the fact that he suffered from anxiety attacks around other people. The ALJ’s

RFC determination in Capman limited the claimant to “tasks that did not require working with

the public or in close proximity or cooperation with others.” Id. at 578. Because the RFC

otherwise addressed Capman’s primary stressor, the court of appeals concluded that no further

RFC restrictions were necessary and the narrative section was a fair encapsulation of Capman’s

functional capacity.

       The court of appeals reached a similar conclusion in Johansen v. Barnhart, where an

agency consultant’s conclusion that the claimant could perform “repetitive, low-stress” work

was deemed sufficient to translate the claimant’s moderate limitations in the ability to maintain

a schedule and complete a workday and workweek. 314 F.3d 283, 288–89 (7th Cir. 2002).

But there, again, the claimant’s CPP limitations stemmed from the claimant’s panic disorder,

and the court held that limiting the claimant to repetitive, low-stress work obviated the need

for further CPP-related limitations. See O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir.

2010) (limiting Johansen).


                                               9
       By contrast, in this case, nothing in the ALJ’s opinion (or elsewhere in the record)

indicates that the agency consultants’ narrative explanations sufficiently translate the

worksheet finding that Snow was moderately impaired in performing activities within a

schedule, maintaining regular attendance, and being punctual within customary tolerances.

There is nothing in the record to indicate that other CPP-related restrictions in the RFC would

somehow obviate issues related to punctuality and attendance. And cases since Capman and

Johansen make clear that “[w]orksheet observations, while perhaps less useful to an ALJ than a

doctor’s narrative RFC assessment, are nonetheless medical evidence which cannot just be

ignored.” Varga v. Colvin, 794 F.3d 809, 816 (7th Cir. 2015).

       The agency consultants’ narrative explanations failed to address or explain their

worksheet findings about schedule, punctuality and attendance. The ALJ should have taken

those findings into account when posing hypotheticals to the VE and in formulating the RFC.

And because the ALJ did not account for all of Snow’s limitations in her questioning of the VE,

it is unclear whether Snow is indeed capable of performing the jobs that the VE proposed. For

that reason, the ALJ’s decision is not supported by substantial evidence and must be remanded.

See Dehaan v. Berryhill, No. 17-cv-1347, 2018 WL 3831350, at *4 (E.D. Wis. Aug. 13, 2018)

(ALJ’s failure to incorporate moderate CPP limitations listed in worksheet portion of agency

consultant opinion compromised RFC determination and warranted remand); McEwen v.

Berryhill, No 17 c 3379, 2018 WL 2021226, at *4 (N.D. Ill. May 1, 2018) (same).

C. Instructions for remand

       On remand, the ALJ must formulate an RFC that accounts for all documented

limitations of concentration, persistence or pace, including Snow’s moderately limited ability

to perform activities within a schedule, maintain regular attendance, and be punctual within


                                              10
customary tolerances. Alternatively, if the record does not support the agency consultants’

findings that Snow is moderately impaired in this way, the ALJ should explain why and

discount the agency consultants’ findings accordingly. The ALJ should also take care to explain,

in a non-conclusory way that draws from the evidence in the record, how each aspect of the

RFC addresses claimant’s specific limitations.



                                           ORDER

       IT IS ORDERED that the decision of Nancy A. Berryhill, Acting Commissioner of

Social Security, denying plaintiff Tabitha Ryan Snow’s applications for disability insurance

benefits is REVERSED AND REMANDED under sentence four of 42 U.S.C. § 405(g) for

further proceedings consistent with this opinion. The December 6, 2018 oral argument is

CANCELED as unnecessary.

       Entered December 4, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                                 11
